Case: 1:18-cv-00372 Document #: 61 Filed: 05/15/19 Page 1 of 7 PagelD #:2493

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
LEONARDO RODRIGUEZ, )
)
Plaintiff, )
)
¥. ) No. 18 cv 372

)

CITY OF CHICAGO; HUMAN RESOURCES ) Judge Robert M. Dow, Jr.
BOARD OF THE CITY OF CHICAGO; )
SALVADOR A, CICERO, Chairman; )
SAMUEL L. EVANS, JR., Member; KAREN )
COPPA, Member; and ROGER J. BALLA, )
Hearing Officer, }
)
Defendants. )

PLAINTIFE’S OBJECTIONS TO DEFENDANTS’ BILL OF COSTS

A. BACKGROUND

Plaintiff Leonardo Rodriguez, now 52 years old, was terminated from his City job on
April 14, 2017. He had performed manual labor and routine clerical tasks for the City. After the
City of Chicago Human Resources Board affirmed Mr. Rodriguez’s termination, plaintiff filed a
two-count administrative appeal in the Circuit Court of Cook County. The City of Chicago
removed the case to this Court.

This Court decided one and only one issue—that the City of Chicago did not violate the
Fourth Amendment to the United States Constitution when it sent Mr. Rodriguez to be drug
tested. This Court declined to address “the substantial and numerous [other] questions” raised by
plaintiff in this case. (Document 56, p. 16 n. 9).

After this Court’s March 27, 2019 ruling, the City filed a bill of costs seeking $1,517.50.
Case: 1:18-cv-00372 Document #: 61 Filed: 05/15/19 Page 2 of 7 PagelD #:2493

B. NO COSTS SHOULD BE IMPOSED UPON PLAINTIFF DUE TO HIS INDIGENCY

This Court may appropriately consider plaintiff's indigency in deciding whether to award
costs. Marx v. General Revenue Corp., 568 U.S. 371, 387 n. 9 (2013) citing Badillo v. Central
Steel & Wire Co., 717 F.2d 1160, 1165 (7 Cir. 1983). In Badillo, the Seventh Circuit held that
the inability to pay is a proper factor to be considered in granting or denying taxable costs. (id).
In that case, the Seventh Circuit affirmed the District Court’s ruling denying costs to plaintiff’s
former employer after the employer prevailed in the underlying employment discrimination case.

Plaintiff Leonardo Rodriguez is indigent. As demonstrated by plaintiff's May 7, 2019
Affidavit of Financial Condition (attached hereto as Exhibit 1), plaintiff is receiving monthly
wages of $800.00, his rent is $900.00 a month and he is two months behind on his rent. He owes
his landlord $1,800.00. He still has symptoms from a back injury sustained in 2017 while
working at a part-time job. (Exhibit A, pars. 2A, 12, and 13).

Plaintiff’ s impoverished financial condition comes as no surprise to the City lawyers
because on July 13, 2018, the City took Mr. Rodriguez’s deposition in this case. The City
lawyers spent 21 pages of the deposition transcript (pages 30-50) questioning Mr. Rodriguez
concerning his financial and health status. Those pages are attached hereto as Exhibit B. Mr.
Rodriguez testified in his deposition that at a 2017 summer art fair, he was pulling a port-o-potty
and accidentally slammed into a pole sticking out of the ground. After the accident, he could
barely walk and was seriously hurt. (Exhibit B, p. 36, line 17 through p. 38, line 4), When he
was eventually able to work again, Mr. Rodriguez earned $175 or $200 a week. (Exhibit B, p.
39, lines 9-16 and p. 44, lines 14-17).

The City is well aware that Mr. Rodriguez is indigent. Indeed, filing the bill of costs
Case: 1:18-cv-00372 Document #: 61 Filed: 05/15/19 Page 3 of 7 PagelD #:2493

against him-given the City’s knowledge of his financial condition~was downright cruel.

The City’s bill of costs should be denied in its entirety.
C. THE CITY IS NOT ENTITLED TO THE AMOUNTS IT CLAIMS

Quite apart from Mr. Rodriguez’s impoverished financial condition warranting a total
denial of the City’s bill of costs, the City has greatly exaggerated the amounts to which it is
entitled under federal law.

1. Removal Costs

Although the City cites one unpublished Northern District of Illinois decision in support
of awarding $400.00 for the cost of filing a case removed from the state court, the Seventh
Circuit has not addressed the taxation of a removal fee. Removing the case from the Circuit
Court of Cook County was the City’s choice—this is an unnecessary expense. The Circuit Court
of Cook County is fully authorized to rule on Fourth Amendment issues. A party seeking an
award of costs bears the burden of showing that its requested costs were necessarily incurred,
Trustees of the Chicago Plastering Institute Pension Trust v. Cork Plastering Co., 570 F.3d 890,
906 (7 Cir. 2009). The removal fee was not necessarily incurred--it was voluntarily incurred.
This Court should deny the $400.00 removal cost filing fee.

2. Copying Rate Should Be No More Than 14 Cents Per Page

The City asserts that its in-house copying rate is twenty cents per page. (Document 59,
pp. 3-4). This is wrong for two reasons. First, the City presents not one iota of evidence to
support its claim that it costs the City twenty cents per page to make black and white copies. The
City’s argument in support of the 20 cent rate is pure ipse dixit and contrary to law. The City is

not entitled to a 20 cent rate because it failed to provide any factual basis for that rate. Ochana v.
Case: 1:18-cv-00372 Document #: 61 Filed: 05/15/19 Page 4 of 7 PagelD #:2493

Flores, 206 F.Supp.2d 941, 946 (N.D. Ill. 2002) (20 cent rate for copies denied where defendants
provided no factual basis to support why a $0.20 per page charge is reasonable or appropriate.)
A party seeking an award of costs bears the burden of showing that its requested costs were
reasonable. Trustees of the Chicago Plastering Institute Pension Trust v. Cork Plastering Co.,
570 F.3d 890, 906 (7" Cir. 2009).

Second, the City’s 20 cents per page rate is in direct conflict with the Seventh Circuit’s
ruling that charges for in-house reproduction may not exceed the charges of an outside print
shop. Haroco, Inc. v. American National Bank and Trust Co. of Chicago, 38 F.3d 1429, 1441
(7" Cir. 1994), Martin v. United States, 931 F.2d 453, 455 (7" Cir, 1991). As set forth in
paragraph 4 and Appendix 1 of the attached Affidavit of Jeffrey W. Finke (Exhibit C attached
hereto), Staples will make copies at fourteen cents per page. Reducing the per page charge from
20 cents to 14 cents eliminates 30 percent of the City’s copying costs claim. That is, the City’s
$704.20 copying cost claim is thereby reduced by 30 percent to $492.94.

3. The City Is Charging for An Excess 1,404 Copy Pages

But the City did not stop at charging way too much per page. The City seeks to charge
for way too many pages. Specifically, the City is charging for 3,521 copies (since $704.20
divided by 0.20 equals 3,521). Yet adding the total number of copies set forth in Document 59-1
pp. 22-24 yields a total of 3,421 pages. The City is claiming 100 more copy pages than are
supported by its own submission to this Court.

While plaintiff is not contesting the courtesy copies provided to the Court pursuant to
Local Rule 5.2 (f), plaintiff is contesting the City’s claim for all copies in the course of discovery.

That amounts to 1,304 copies (not including the 100 page overcount referred to in the previous
Case: 1:18-cv-00372 Document #: 61 Filed: 05/15/19 Page 5 of 7 PagelD #:2493

paragraph). The City concedes it limited its costs by putting the documents on CDs, (Document
59, p. 5). Therefore, the documents did not need to be copied. Importantly, the City provides no
information at all as to the cost of putting the documents on CDs.

Furthermore, plaintiff's 981 pages of initial disclosures (Document 59-1, p. 23) were
largely documents the City had previously produced during discovery in the administrative
proceeding before the City of Chicago Human Resources Board and therefore are outside the
scope of 28 U.S.C. § 1920. Reutter v. Solem, 736 F.Supp. 1028, 1029 (D.S.D. 1990) (litigation
costs incurred during state court case preceding federal action are not recoverable under 28
U.S.C. § 1920).

In addition, the City generally emailed its discovery requests and responses; there was no
need to also send them through the United States mail. There was no need to photocopy them
for plaintiffs counsel. These documents were not necessarily obtained for use in this case. 28
U.S.C. sec. 1920(4).

Finally, on page 24 of Document 59-1, the City claims that plaintiff must pay for two
100-page sets of Exhibits 1-7 marked in the Rodriguez deposition. The 100-page figure is not
correct. Exhibits 1-7 comprise a mere 20 pages—not 100 pages. (See Exhibit C, par. 6).
Significantly, the City is not satisfied by charging twice for Exhibits 1-7. As will be set forth
below, the City is charging for the same exhibits a third time by including them in the court
reporter’s invoice. (Document 59-1, p. 26).

4, Summary of Copy Costs

Even if contrary to plaintiff's indigency, this Court awards copying costs to the City, the

award should be for no more than $296.38 (the Court’s courtesy copies numbering 2,117 pages
Case: 1:18-cv-00372 Document #: 61 Filed: 05/15/19 Page 6 of 7 PagelD #:2493

multiplied by fourteen cents a page). As noted above, the City overcounted by 260 pages: the
80-page discrepancy in Exhibits 1-7 of the Rodriguez deposition for two sets (160 pages) and the
difference between the City’s claimed total of 3,521 pages as compared to the City’s listing of
only 3,421 pages (100 pages).

5. Fees for Depositions and Court Reporters

Of the $413.30 asserted by the City for depositions and court reporter, plaintiff is
contesting $4.80--the court reporter’s charge of $4.80 for Exhibits 1-7 of the Rodriguez
deposition—the third set of the Rodriguez deposition exhibits.
D. CONCLUSION

Mr. Rodriguez is unable to pay anything. He is indigent. He is two months behind on his
rent. Therefore, the City’s bill of costs should be denied in its entirety.

Quite apart from the indigency issue, the City is not entitled to more than $296.38 in
copying costs and $408.50 in deposition transcript and court reporter costs for a total of $704.88,
rather than the $1,517.50 it seeks.

Respectfully submitted,

‘sf Jeffrey W. Finke
Attorney for Plaintiff

Leonardo Rodriguez

Jeffrey W. Finke

55 West Wacker Drive

Suite 1400

Chicago, Illinois 60601-1799
(312) 606-3333

jwfinke@mindspring.com
Case: 1:18-cv-00372 Document #: 61 Filed: 05/15/19 Page 7 of 7 PagelD #:2493

LIST OF EXHIBITS

 

DESCRIPTION OF EXHIBIT EXHIBIT LETTER

 

 

Affidavit of Leonardo Rodriguez

 

Leonardo Rodriguez Deposition Excerpts

 

 

 

Affidavit of Jeffrey W. Finke

 

 
